Citation Nr: 1822806	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, with additional service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The RO originally adjudicated the Veteran's claim as entitlement to service connection for PTSD in the November 2012 rating decision.  However, the Veteran's recent medical records include psychiatric treatment records with diagnoses of PTSD, mood disorder, and impulse control disorder.  The United States Court of Appeals for Veterans Claims (CAVC or Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  He asserts that his exposure to traumatic events during active service led to his current symptoms of a psychiatric disorder.  

The Veteran was afforded a VA psychiatric examination in November 2012.  The VA examiner did not diagnose the Veteran with any mental disability.  Instead, the VA examiner noted that the Veteran's in-service stressor is not adequate to support the diagnosis of PTSD because the stressor was not related to a fear of hostile military or terrorist activity.  Yet recent treatment records indicate diagnoses of PTSD and mood disorder.  It does not appear that a VA examination has been conducted to address whether any of the Veteran's other psychiatric diagnoses are due to his service.  As pointed out by the representative's June 2017 brief, a VA examiner should be asked to provide a diagnosis of the Veteran's current psychiatric disabilities and then opine as to the whether these disabilities are related to the Veteran's service.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any current acquired psychiatric disorder from a new VA examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.
The claims folder, including a copy of this remand, should be reviewed by the examiner.  

The examination report should note such review, including review of the STRs, the November 2012 VA examination, the Veteran's September 2013 stressor statements, the May 2014 lay statements, and the representative's June 2017 brief.  The examiner should:

(a) Identify all currently diagnosed acquired psychiatric disorders. If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.

(b) For each identified acquired psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

(c) With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.  

In rendering an opinion, the examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






